For the reasons set forth in the decision and order in the companion appeal (see Cartalemi v Garone, 82 AD3d 819 [2011] [decided herewith]), the order is affirmed.
Since the counterclaims sought declaratory relief, we remit the matter to the Supreme Court, Suffolk County, for the entry of an interlocutory judgment declaring that the plaintiffs rights in the option were not time-barred and that the option and the contract of sale are valid and enforceable against the appellants (see Lanza v Wagner, 11 NY2d 317, 334 [1962], appeal dismissed 371 US 74 [1962], cert denied 371 US 901 [1962]). Mastro, J.E, Skelos, Leventhal and Roman, JJ., concur.